Citation Nr: 1423266	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-06 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for status post excision, liposarcoma of the spermatic cord with radical left orchiectomy and scar, from October 1, 2009,  to include the question of whether restoration of the initial 100 percent rating is warranted. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1993. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision in which the RO discontinued the original 100 percent rating assigned for status post excision, liposarcoma of the spermatic cord with radical left orchiectomy, and assigned a noncompensable rating effective from October 1, 2009.  In September 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2010.  

As final preliminary matters, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the Virtual VA reveals documents that, aside from an April 2014 brief submitted by the Veteran's representative, a copy of which has been physically added to the record, are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished. 

2.  Service connection for status post excision of a liposarcoma of the spermatic cord was granted by a February 2009 rating decision at a rating of 100 percent rating effective from July 10, 2008. 

3.  A March 2009 VA examination showed the Veteran reporting that he voided 4 times a day at intervals of 5 hours during the day and nighttime voiding of one time at an interval of 4 hours; no problems with starting voiding or urinary incontinence; no functional impairment resulting from the liposarcoma of the spermatic cord; a normal examination of the genitalia (aside from the complete removal of the left testicle); and the conclusion by the examiner that the lipsoarcoma of the spermatic cord was in remission.  

4.  The March 2009 VA examination showed a level scar at the left scrotum measuring approximately 4 cm by .5 cm that was not associated with any tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, or limitation of motion.  

5.  In an April 2009 rating decision, the RO, inter alia, proposed to reduce the rating for residuals of the service connected liposarcoma of the spermatic cord to a noncompensable rating; the RO notified the Veteran of this proposed action in a corresponding May 2009 letter. 

5.  In a July 2009 rating decision, the RO discontinued the 100 percent rating for status post excision, liposarcoma of the spermatic cord with radical left orchiectomy and scar and assigned a noncompensable rating, effective October 1, 2009.  

6.  Since October 1, 2009, service connected residuals of the lipsoarcoma of the spermatic cord have not resulted in leakage requiring absorbent materials that must be changed less than 2 times per day; daytime voiding intervals between two and three hours or complaints of awakening to void two times per night; or stricture disease requiring periodic dilatation every 2 to 3 months.  

7.  Since October 1, 2009, scarring associated with residuals of a lipsoarcoma of the spermatic cord has not resulted in lesions that are deep or that cause limited motion and involve an area or areas exceeding 6 square inches (39 sq. cm.); superficial scarring that does not cause limited motion in an area or areas of 144 square inches (929 sq. cm.) or greater; a scar that is unstable or painful; or any limitation of functioning.     

8.  There has been no local reoccurrence or metastasis of the Veteran's lipsoarcoma of the spermatic cord, nor is there evidence that the Veteran has suffered from renal dysfunction as a residual of this condition. 


CONCLUSIONS OF LAW

1.  Discontinuance of the 100 percent rating for residuals of a liposarcoma of the spermatic cord was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 4.115a, 4.115b, DC 7528 (2013).

2.  The criteria for a compensable rating for status post excision, liposarcoma of the spermatic cord with radical left orchiectomy and scar, from October 1, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.115a, 4.115b, DC 7528, 4118, DCs 7801, 7802-7805 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.
§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 3,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

The Board observes that a May 2009 pre-rating notice letter, which accompanied the rating decision proposing to decrease the rating for the disability at issue,  provided the Veteran with notice of the proposed reduction and informed him that he could submit medical or other evidence to show why the reduction should not be made.  The letter explained that this evidence could be a statement from a physician with detailed findings about his condition.  He was also notified that he could request a personal hearing so that he could provide testimony on this matter.  He was also notified that if he did not request a hearing or submit additional evidence within 60 days, the RO would make a decision based on the evidence of record. 

A July 2008 pre-rating letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After the reduction, and the Veteran's disagreement with the rating assigned, the January 2010  SOC set forth the criteria for rating dysfunctions of the genitourinary system and skin disabilities (which suffices, in part, for Dingess/Hartman). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment reports and reports of post service treatment, and reports from a March 2009 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied with respect to the claim for service connection for a liver disability.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim adjudicated herein.   Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the adjudication of the claim for service connection for a liver disability.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.  Analysis

A.  Discontinuation of the 100 percent rating

Adjudication of the claim currently before the Board essentially involves two questions:  First, whether the discontinuance of the 100 percent rating for residuals of a liposarcoma of the spermatic was proper; and, if so, whether the rating assigned for this disability following this discontinuance-0 percent-was proper. 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In this case, the following analysis is undertaken with consideration of whether any higher rating(s), or staged rating, is warranted. 

Initially, the Board notes that service connection for status post excision of a lipsoarcoma of the spermatic cord was granted by a February 2009 rating decision at a rating of 100 percent rating under DC 7528 [Malignant neoplasms of the genitourinary system] effective from July 10, 2008.  The note following DC 7528 this diagnostic code indicates that, following the cessation or surgery, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then a Veteran's cancer is rated based on residuals of voiding dysfunction or renal dysfunction, whichever is the predominant disability. 38 C.F.R. § 4.115b. 

After pathologic evidence revealed a liposarcoma, in May 2008, the Veteran underwent an orchiectomy at Walter Reed Army Medical Center, following the resection of a spermatic cord.

On a March 2009 VA examination more than six months later, the Veteran reported that he voided 4 times a day at intervals of 5 hours during the day and nighttime voiding of one time at an interval of 4 hours.  The Veteran reported no problems with starting voiding or urinary incontinence or any functional impairment resulting from the lipsoarcoma of the spermatic cord.  The examination of the genitalia (aside from the complete removal of the left testicle) was normal, and the examiner stated that the lipsoarcoma of the spermatic cord was in remission.  

The skin examination conducted in conjunction with the March 2009 VA examination revealed a level scar at the left scrotum measuring approximately 4 cm by .5 cm that was not associated with any tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, or limitation of motion.  

The provisions of 38 C.F.R. § 3.105(e) provide for the reduction in evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  First, there must be a rating action proposing the reduction and notice giving a Veteran 60 days to submit additional evidence and 30 days to request a predetermination hearing.  If a hearing is not requested and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to a Veteran of the final action expires.  38 C.F.R. § 3.105(e). 

As mentioned, the Veteran was notified of the RO's intent to discontinue the 100 percent rating for service connected residuals of a lipsoarcoma of the spermatic cord by letter dated in May 2009.   He did not request a hearing regarding this issue. Final action to reduce the 100 percent rating to 0 percent was taken pursuant to 
38 C.F.R. § 3.105(e) in July 2009.  The Veteran was informed of this decision by letter dated later in July 2009.  The reduction was made effective beginning October 1, 2009.  

Based on a review of this procedural history, the undersigned finds that the RO complied with all of the requirements 38 C.F.R. § 3.105(e).  The Veteran was notified of his rights.  He was given an opportunity for a hearing and time to respond.  Moreover, the reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e) . The Veteran has not asserted that these procedural provisions were not followed.  Thus, the Board finds that the RO appropriately followed the procedural actions to accomplish the discontinuance of the 100 percent rating, which resulted in a reduction of the Veteran's benefits. 

Turning to the propriety of the discontinuance of the 100 percent rating, the Veteran has not asserted, and the evidence does not show, that the Veteran received surgery, chemotherapy, or other cancer-related treatment after the May 2008 orchiectomy. The March 2009 VA examination reports revealed no malignancy or active cancer. Thus, effective October 1, 2009, the RO appropriately discontinued the 100 percent rating, and rated the Veteran on the basis of the residuals of a malignant neoplasm of the genitourinary system, as directed by 38 C.F.R. § 4.115b , Diagnostic Code 7528.  [Parenthetically, the Board notes that regulatory provisions normally applicable to reductions from 100 percent, and for rating reductions in general, are not applicable where, as here, the reduction is mandated by expiration of a time period set forth in the rating schedule.  See Rossiello v. Principi, 3 Vet. App. 430   (1992); 38 C.F.R. §§ 3.343, 3.344 (2013).]


B.  Propriety of the Noncompensable Rating

The Board notes, at the outset, that by April 2009 rating decision, special monthly compensation based on the anatomical loss of a creative organ was granted under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a).  However, such residuals reflected in the rating assigned under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) are not subject of the ratings under consideration, and have not been considered in connection with the current appeal.

As noted above, if there has been no local reoccurrence or metastasis, residuals of a malignant neoplasm of the genitourinary system are rated on the as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  38 C.F.R. § 4.115b.

In this case, renal dysfunction is not shown.  Voiding dysfunction is rated by the particular condition as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

The minimum (20 percent) rating on the basis of urinary leakage requires such leakage that necessitates the wearing of absorbent materials that must be changed less than 2 times per day.  The minimum (10 percent) rating on the basis of urinary frequency requires daytime voiding intervals between two and three hours or awakening to void two times per night.  The minimum (10 percent) rating on the basis of obstructed voiding requires stricture disease necessitating periodic dilatation every 2 to 3 months.  38 C.F.R. § 4.115a. 

Considering the pertinent evidence in light of the above, the Board finds that a compensable rating for the Veteran's residuals of a liposarcoma of the spermatic cord from October 1, 2009, based on voiding dysfunction is not warranted.  In this regard, the findings from the March 2009 VA examination do not demonstrate that the criteria for a compensable rating on the basis of voiding dysfunction under 38 C.F.R. § 4.115a are met.  In this regard, the findings from the March 2009 VA examination do not demonstrate that the Veteran must wear absorbent materials that must be changed less than 2 times per day; has daytime voiding intervals between two and three hours or must awake two times to void at night; or that he has stricture disease requiring periodic dilatation every 2 to 3 months.  There is no other evidence demonstrating that the criteria for a compensable rating on the basis of voiding dysfunction have been met at any time since October 1, 2009.  

As for whether increased compensation may be assigned on the basis of scarring, under the diagnostic codes codified at 38 C.F.R. § 4.118, for scars other than the head, face, or neck such as those at issue in the instant case, a compensable (10 percent) rating may be assigned for scars that are deep or that cause limited motion and involve an area or areas exceeding 6 square inches (39 sq. cm.).  DC 7801.  A compensable (10 percent) rating may also be assigned for scars other than the head, face, or neck that are superficial and do not cause limited motion in an area or areas of 144 square inches (929 sq. cm.) or greater.  DC 7802.  DC 7804 provides for a 10 percent rating for one or two scars that are unstable or painful.  Scars may also be rated on the basis of the limitation of functioning of the part affected under DC 7805. 

Neither the reports from the March 2009 VA examination, nor any other evidence of record since October 1, 2009, reflects scarring associated with residuals of a lipsoarcoma of the spermatic cord that is deep or that causes limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) or results in superficial scarring that does not cause limited motion in an area or areas of 144 square inches (929 sq. cm.) or greater.  The March 2009 VA examination also does not reveal any evidence that a scar associated with the genitourinary disability is unstable or painful, or results in any limitation of functioning, nor is there any other clinical evidence demonstrating such manifestations.  As such, the Board find that a compensable rating may not be assigned for any scarring associated with the service connected residuals of a liposarcoma of the spermatic cord under any potentially applicable diagnostic code for rating skin disabilities codified at 38 C.F.R. § 4.118.   

The Board also recognizes that the Veteran's representative in her April 2014 brief argued that a compensable rating is warranted on the basis of the loss of an important organ, change in lifestyle, and mental anguish, and that the Veteran reported problems with sexual activity in his June 2009 NOD.  However and as indicated above, any disability associated with the loss of an important organ and change in lifestyle resulting therefrom is contemplated by the award of special monthly compensation due to the loss of a creative organ, and is not subject of the ratings for consideration herein.  As for any mental anguish associated with the service connected genitourinary disability at issue, a December 2009 rating decision denied service connection for mental trauma and anguish associated with this disability.  The Veteran is free to file an application to reopen this claim if that is his desire.  

In assessing the severity of the disability at issue, the Board has also considered the Veteran's assertions regarding his symptoms, to include the "discomfort and occasional pain in the area of the incision" at issue described in his June 2009 NOD, which he is competent to describe.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating are the required clinical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective clinical findings which, as indicated above, do not support assignment of a compensable rating for the service connected residuals of a liposarcoma pursuant to the applicable rating criteria at any point from October 1, 2009.  

Additionally, the Board finds that at no pertinent point have the service connected residuals of the liposarcoma of the spermatic cord been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the January 2010 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the service connected residuals of the liposarcoma of the spermatic cord at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no clinical indication or argument that the applicable criteria are otherwise inadequate to rate the service connected residuals of the liposarcoma of the spermatic cord.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227  (1995).

Finally, the Board acknowledges that, if the claimant or the record reasonably raises a question as to whether a Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or allegation of actual or effective unemployment due solely to the service connected residuals of the liposarcoma of the spermatic cord.  Hence, consideration of a TDIU due to the disability at issue need not be considered in connection with this claim..

C.  Conclusion

For all the foregoing reasons, the Board concludes that discontinuance of the temporary, 100 percent rating for status post excision, liposarcoma of the spermatic cord with radical left orchiectomy and scar, from October 1, 2009, was proper; that there is no based for staged rating of the disability under consideration from that date, and that a compensable rating for the disability from that date must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a compensable rating at any time from October 1, 2009, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

The claim for a compensable rating for status post excision, liposarcoma of the spermatic cord with radical left orchiectomy and scar, from October 1, 2009, to include the question of whether restoration of the initial 100 percent rating is warranted, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


